Case 1:09-cr-00195-GBD Document 1046 Filed 1
fy

ff ay /
fD0e,

/ é. as 3 a — ;
LK}, ~~ A ee oe,

1/23/20 Page 1 of 1

   
  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

-against- R ~f =
RUDY SANTANA, : 09 Crim. 195-9 (GBD)

Defendant.

GEORGE B. DANIELS, United States District Judge:
The violation of supervised release hearing scheduled for December 2, 2020 at 9:00 a.m.

will occur in person.

Dated: New York, New York
November 23, 2020
SO ORDERED.

Goris 6. Dare

GEPR £/B. DANIELS
ited States District Judge

 

 
